Citation Nr: 0330012	
Decision Date: 10/31/03    Archive Date: 11/05/03

DOCKET NO.  03-09 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from April 1943 to February 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in January 
2003 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Huntington, West Virginia, denying the 
veteran's claim for increase for post-traumatic stress 
disorder (PTSD).  

Pursuant to an October 2003 motion, the veteran's appeal was 
advanced on the Board's docket.


REMAND

In this appeal, the veteran argues that he is entitled to an 
evaluation in excess of the currently assigned 30 percent 
rating for his PTSD.  He points to his receipt of ongoing 
treatment by a non-VA medical provider whose records reflect 
that the 30 percent rating is inadequate, as well as the 
determination of a VA psychiatrist on examination in January 
2003 as to the existence of severe disablement due to PTSD, 
with assignment of a score of 50 on the Global Assessment of 
Functioning Scale.

By its letter, dated December 11, 2002, the RO notified the 
veteran about his rights in the VA's claim process, including 
those particular to The Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  The 
VCAA significantly added to the statutory law concerning the 
VA's duties when processing claims for VA benefits by 
redefining the obligations of VA with respect to its duty to 
assist and including an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  To implement the provisions of the 
law, VA promulgated regulations now codified, in pertinent 
part, at 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2003).  

In the above-cited December 2002 letter, the veteran was 
afforded appropriate "Quartuccio sufficient" notice of what 
evidence was needed to substantiate his claim for increase, 
as well notice of what portion of that necessary evidence he 
was required to submit, and notice of what portion of that 
evidence VA would secure.  See Quartuccio v. Principi, 16 
Vet. App. 183(2002).  He was also then informed that he had 
to respond by January 11, 2003, with additional pertinent 
evidence and information or the claim would be decided based 
on the then-current record.  The veteran replied in December 
2002 that, at that time, he had no additional evidence to 
provide.  He subsequently identified a medical provider whose 
records were secured.

Notably, however, in September 2003, the United States Court 
of Appeals for the Federal Circuit in Paralyzed Veterans of 
America, et al. v. Secretary of Veterans Affairs, Nos. 02-
7007-10, 2003 U.S. App. LEXIS 19540 (Fed. Cir. Sep. 22, 2003) 
(PVA), held that the provisions of 38 C.F.R. § 3.159(b)(1) 
(2003), which authorized VA to enter a decision if a response 
to a VCAA notice letter was not filed with VA within 30 days, 
were invalid as contrary to 38 U.S.C.A. § 5103(a) (West 
2002).  As such, remand is required to ensure compliance with 
38 U.S.C.A. § 5103 as to the appellate issue presented for 
review.

It is also evident that, following entry of the RO's rating 
decision in January 2003 and the veteran's notice of 
disagreement, he elected decision review officer (DRO) review 
of his claim for increase.  In connection with his request 
for participation in the DRO program, the veteran indicated 
in a written statement received by the RO in early March 2003 
that he wished to have an informal conference with the DRO 
and he requested to have his hearing by telephone.  The 
record as currently constituted does not indicate that the 
veteran was ever afforded his requested DRO conference, nor 
does it indicate that the request therefor was withdrawn.  
Rather, in the statement of the case furnished to the veteran 
in March 2003, the DRO stated that there was no need for an 
informal conference because such a conference was designed to 
clarify the issues and determine if additional evidence 
needed to be obtained, and the veteran had indicated that he 
had no additional evidence to submit.  Cf. VA's Compensation 
and Pension Service Training Letter 03-01 (Jan. 21, 2003) 
(noting that the purposes of informal conferences include 
initiating a dialogue about the appeal, addressing specific 
contentions, attempting to focus the appeal, providing 
explanatory information, and determining if other evidence 
exists which would support entitlement).  Without deciding 
whether the veteran has a legal right to an informal 
conference before the DRO, the undersigned finds it in the 
best interests of the veteran to return the case to the DRO 
for input and any action deemed appropriate by the DRO in 
light of Training Letter 03-01.

Accordingly, this case is hereby REMANDED to the RO for the 
following actions:

1.  The RO must send to the veteran a 
letter notifying him of his right to 
submit any additional evidence or 
information regarding his claim for 
increase for PTSD within a one-year 
period.  The date of mailing the letter 
to the veteran begins the one-year 
period.  Inform the veteran that the RO 
will hold the case in abeyance until the 
one-year period has elapsed, or until he 
waives in writing the remaining term.  
Inform him that submitting additional 
evidence is insufficient to waive the 
one-year waiting period.  Further, 
regardless whether the veteran submits 
additional evidence or argument in 
support of his claim, if he desires to 
expedite Board review of his claim, the 
veteran must personally and specifically 
waive in writing any remaining response 
time.  PVA.

2.  The DRO should ascertain whether the 
veteran should be afforded an informal 
conference with respect to the claim for 
increase herein at issue.  If it is 
ascertained that such a conference is in 
the veteran's best interests, such a 
conference should be undertaken.  Any 
decision must be documented in the claims 
folder.

3.  Lastly, the RO should readjudicate 
the merits of the veteran's claim for a 
rating in excess of 30 percent for PTSD, 
based on all the evidence of record and 
all governing legal authority, including 
the VCAA and its implementing 
regulations.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the 
case, which must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this remand is to obtain additional development.  
No inference should be drawn regarding the final disposition 
of the claim in question as a result of this action.  



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




